UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER ANDARYL WILLS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-99-52-WDQ; CA-02-119-WDQ)


Submitted:   July 19, 2004                 Decided:   August 5, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Andaryl Wills, Appellant Pro Se. Tarra R. DeShields-
Minnis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher Andaryl Wills seeks to appeal the district

court’s denial of his Fed. R. Civ. P. 60(b) motion to reconsider

the denial of his motion under 28 U.S.C. § 2255 (2000).   An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).    The denial of a Rule 60(b) motion

is the final order in a § 2255 proceeding and thus requires a

certificate of appealability for appeal.     Reid v. Angelone, 369

F.3d 363, 368-70 (4th Cir. 2004).    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

          We have independently reviewed the record and conclude

that Wills has not made the requisite showing.     Accordingly, we

deny a certificate of appealability and dismiss the appeal. To the

extent Wills’ notice of appeal and informal brief may be considered

a motion for authorization to file a successive motion under 28

U.S.C. § 2244 (2000), see United States v. Winestock, 340 F.3d 200


                                 - 2 -
(4th Cir.), cert. denied, 124 S. Ct. 496 (2003), we conclude Wills

has   not   shown   newly   discovered   evidence   or   a   new   rule   made

retroactive on collateral review by the Supreme Court.             Therefore,

we deny authorization to file a successive § 2255 motion.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 3 -